Fourth Court of Appeals
                                   San Antonio, Texas
                                        February 23, 2021

                                      No. 04-21-00051-CV

                    IN THE INTEREST OF Y.P.C., ET AL, CHILDREN

                  From the 224th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2018-PA-02855
                     Honorable Charles E. Montemayor, Judge Presiding


                                         ORDER

        In this accelerated appeal, the clerk’s record was due on February 22, 2021. On the due
date, the Bexar County District Clerk filed a notification of late record requesting additional time
to prepare the clerk’s record.
       The request for additional time to file the record is GRANTED. The clerk’s record is due
on March 2, 2021. See TEX. R. APP. P. 35.3(c) (limiting an extension in an accelerated appeal to
ten days).




                                                     _________________________________
                                                     Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of February, 2021.



                                                     ___________________________________
                                                     Michael A. Cruz,
                                                     Clerk of Court